IN THE SUPREME COURT OF IOWA

                            No. 39 / 06-1353

                          Filed April 4, 2008


Upon the Petition of
DEANGELO DELONN SEAY,

     Appellant,

And Concerning
ANDREA LYNETTE THOMAS,

     Appellee.


     On review from the Iowa Court of Appeals.



     Appeal from the Iowa District Court for Lee County (South),

Cynthia H. Danielson, Judge.



     Appellant seeks review of court order determining child support in

joint physical care case.      DECISION OF COURT OF APPEALS

VACATED;     DISTRICT     COURT      JUDGMENT      VACATED;      CASE

REMANDED.


     Curtis R. Dial, Keokuk, for appellant.



     James F. Dennis, Keokuk, for appellee.
                                    2

APPEL, Justice.

      In this case, we must determine the proper method of calculating

child support in a case where the district court awards joint physical

care, but where the district court order provides that one party has

actual physical care for more days a year than the other. We hold that

under our rules, child support in all joint physical care cases should be

decided using the offset method provided in Iowa Court Rule 9.14.

      I.    Factual and Procedural Background.

      DeAngelo Seay and Andrea Thomas were never married, but had

three children. Seay filed a petition to determine custody arrangement,

child support, and liability for resulting court costs. The parties agreed

that the court should award the parties joint legal custody of the

children.   The parties disagreed on the issues of physical care, child

support, and apportionment of court costs and fees.

      The district court order “awarded joint physical care” of the

children to Seay and Thomas.            The district court order further

established a physical care schedule under which the parties alternated

“physical care” on weekends and most holidays and vacations. The court

provided that Seay would have “physical care” from 6:00 pm on Tuesdays

and Thursdays until the beginning of school on Wednesdays and Fridays

respectively. Under the schedule, the children would reside with Seay for
158 days and with Thomas for 206 days.

      The district court awarded child support pursuant to the Child

Support Guidelines Worksheet.        Using undisputed income figures

provided by the parties, the district court calculated that under the

guidelines, Seay’s child support obligation for the three children was

$331 per month.     Pursuant to Iowa Court Rule 9.9, the district court

then reduced Seay’s child support obligation by 25 percent as a result of
                                    3

extraordinary visitation. As a result, the district court ordered that Seay

pay Thomas child support of $248 per month.

      Seay appealed.     He argued that the district court erred in

calculating his child support obligation. According to Seay, the district

court erred in not applying Iowa Court Rule 9.14 in calculating child

support. Iowa Court Rule 9.14 provides that “[i]n cases of court-ordered

joint (equally shared) physical care, child support shall be calculated”

using an offset approach.    Under the offset approach of the rule, the

child support that would be required of each party is calculated as if they

were a noncustodial parent. Child support is determined by calculating

the difference between these two amounts.

      Thomas cross-appealed. She claimed that the district court should

have reduced Seay’s child support obligation by only 20 percent because

Seay’s court-ordered visitation was more than 148 days but less than

167 days per year. See Iowa Ct. R. 9.9. Thomas also contended that

Seay’s support obligation should be increased because the court awarded

two children to Seay as dependents for tax purposes, and only one to

Thomas. She also sought an award of appellate attorneys’ fees.

      We transferred the case to the court of appeals.       The court of

appeals affirmed the ruling of the district court. The court of appeals

dismissed Thomas’s cross-appeal as untimely filed and denied her
request for appellate attorneys’ fees.    We granted Seay’s petition for

further review, and now vacate the court of appeals decision, vacate the

district court’s judgment, and remand the matter to the district court.

      II.   Scope of Review.

      This case involves the interpretation of court rules regarding the

award of child support where joint physical care is awarded. Our review

of such legal issues is for errors at law. In re Marriage of McCurnin, 681
                                      4
N.W.2d 322, 327 (Iowa 2004) (“Because interpretation of child support

guidelines is a legal question, our review of such interpretation is for

errors at law.”).

      III.   Discussion.

      In this case, there is no dispute that the district court ordered joint

physical care of the parties’ three children and that aspect of the district

court’s order is not challenged on appeal. The fighting issue in this case

is whether Iowa Court Rule 9.14 applies to a case involving joint physical

care where the district court establishes a schedule pursuant to which

one party has physical care for a somewhat longer period than the other.

The district court declined to apply the rule on the grounds that physical

care in this case was not “equally shared.”

      States have taken a variety of approaches to the issue of whether

generally applicable child support guidelines should apply in cases where

the court awards joint physical care or its equivalent to both parents.

Some states have decided that generally applicable child support

guidelines should be applied in the first instance, subject to any

adjustments     that   might   be   justified   under   all   the   facts   and

circumstances. Other states by judicial decision have adopted variants

of the offset method in situations involving joint physical care.           See

generally Stephanie Giggetts, Application of Child-Support Guidelines to
Cases of Joint-, Split-, or Similar Shared-Custody Arrangements, 57
A.L.R. 5th 389, 389 (1998).

      In Iowa, we have adopted a rule which requires application of the

offset method for calculating child support in cases involving joint

physical care. Iowa Ct. R. 9.14. The rule reflects the difference between

joint physical care and other parental arrangements. Under Iowa Code

section 598.1(4) (2007), parties awarded joint physical care have equal
                                     5

responsibility to maintain homes and provide routine care for the child.

No party has superior rights or responsibilities with respect to the child.

In contrast, the legal rights and responsibilities of a party with only joint

legal custody and visitation is more limited. See Iowa Code § 598.1(3).

As a result, ordinarily a parent with joint physical care directly expends

more for the support of a child than a party awarded joint legal custody

and visitation.   Application of the offset method as a starting point in

determining child support recognizes these differences.

      On appeal, Thomas argues that Iowa Court Rule 9.14 should not

apply under the facts and circumstances presented to the district court.

She draws our attention to In re Marriage of Fox, 559 N.W.2d 26 (Iowa

1997).   In Fox, the parties had agreed to what they termed “shared

physical care” whereby one child lived with the father one third of the

time. Fox, 559 N.W.2d at 27. Under the circumstances presented, we

ruled that the “shared parenting” arrangement gave the father nothing

more than what amounted to liberal visitation and applied the child

support guidelines applicable to a noncustodial parent. Id. at 29.

      We find Fox inapposite. In Fox, we found that the arrangement of

the parties amounted to “liberal visitation.”     In this case, the district

court specifically awarded “joint physical care” to the parties. Nolte v.

Mehrens, 648 N.W.2d 727, 730 (Minn. Ct. App. 2002) (district court
description determines nature of custody arrangements). The distinction

between “liberal visitation” and “joint physical care” is crucial on the

issue of the proper manner in determining child support.         Iowa Court

Rule 9.14 applies to situations where the parties are awarded “joint

physical care.”

      Thomas stresses that Iowa Court Rule 9.14 contains the

parenthetical “equally shared” and argues that, as a result, it does not
                                    6

apply to this case because physical care of the children was not equally

divided on a calendar basis. Although the text of Iowa Court Rule 9.14

uses the parenthetical “equally shared,” this phrase is a generalized

description of the responsibilities and decision-making authority of each

party. Under joint physical care, the parties are equally responsible for

routine, daily decisions to be made regarding the child or children

regardless of residential arrangements at the time.       See Iowa Code

§ 598.1(4) (neither parent has physical care rights superior to the other);

In re Marriage of Hansen, 733 N.W.2d 683, 691 (Iowa 2007); In re

Marriage of Hynick, 727 N.W.2d 575, 579 (Iowa 2007).           While joint

physical care does require equal responsibility on routine, daily decision-

making, it does not require that the residential arrangements be

determined with mathematical precision.      Hynick, 727 N.W.2d at 579

(“Joint physical care anticipates that parents will have equal, or roughly

equal, residential time with the child.”); Janney v. Janney, 943 So. 2d
396, 399–400 (La. Ct. App. 2006) (45.3 percent physical custody

amounted to shared custody under child support statute).

      For the above reasons, we hold that because the district court

awarded joint physical care, Iowa Court Rule 9.14 is applicable. As a

result, the district court erred in failing to utilize the offset method in

calculating Seay’s child support.
      Our holding, however, does not end the matter.       The amount of

child support calculated pursuant to the rules is not cast in stone.

Instead, under Iowa Court Rule 9.11, the amount of child support for

parents awarded joint physical care pursuant to Iowa Court Rule 9.14 is

a guideline that is presumptively valid but may be varied if the district

court makes written findings that application of the guidelines would be

unjust or inappropriate according to established criteria. See Iowa Code
                                    7

§ 598.21(B)(1)(c), (d). Upon remand, the district court should determine

whether there is any basis for a departure from an award of child

support calculated pursuant to the offset method contained in Iowa

Court Rule 9.14.

      In addition, because the medical support provisions provided in

the district court’s original decree were based upon an erroneous

interpretation of the support guidelines, the district court should

reconsider its requirement that Thomas pay the first $250 of all medical,

optical, dental and prescription drug expenses not covered by insurance

on an annual basis up to a maximum of $500 for all the children. See

Iowa Ct. R. 9.12 (requiring custodial parent to “pay the first $250 per

year per child of uncovered medical expenses up to a maximum of $500

per year for all children”). The court should also consider the allocation

of the children as dependents for tax purposes for the same reason. Cf.

In re Marriage of Okland, 699 N.W.2d 260, 268 (Iowa 2005) (where

original support provisions were based on joint physical care and trial

court modified decree to award primary physical care to one parent, the

support provisions needed to reflect this new arrangement). As a general

rule, the parent given primary physical care is entitled to claim the child

as a tax exemption. Id. at 269. The court, however, has the authority to

award tax exemptions “ ‘to achieve an equitable resolution of the
economic issues presented.’ ” Id. (quoting In re Marriage of Rolek, 555
N.W.2d 675, 679 (Iowa 1996)). In this case involving joint physical care,

the allocation of deductions should be based upon the impact on the

children’s interests. Id. (considering the effect of deductions on parent’s

income and whether it freed up more money for the benefit of the

children).
                                       8

         Thomas seeks an award of appellate fees from Seay on this appeal.

In light of our disposition, we decline to award attorneys’ fees to Thomas.

Okland, 699 N.W.2d at 270 (no reason to award attorneys’ fees where

opposing party primarily prevails).

         IV.   Conclusion.

         The decision of the court of appeals is vacated, the decision of the

district court is reversed, and the matter is remanded to the district

court.

         DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT VACATED; CASE REMANDED.